United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-61196
                        Conference Calendar


KELLY MANN,

                                      Plaintiff-Appellant,

versus

DR. DONALD CABANA, Superintendent; EARNEST LEE, Warden; WILLIE
WINTERS, Officer; ERIC FORD, Officer; “UNKNOWN” SHIVERS,
Lieutenant; CHRISTOPHER B. EPPS, COMMISSIONER, MISSISSIPPI
DEPARTMENT OF CORRECTIONS,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 4:05-CV-7
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Kelly Mann, Mississippi prisoner # 82723, moves this court

for leave to proceed in forma pauperis (IFP) on appeal following

the district court’s dismissal with prejudice of his pro se and

IFP civil rights complaint.    The district court dismissed the

complaint for failure to state a claim.     See 28 U.S.C.

§ 1915(e)(2)(B)(ii), (g).     We construe Mann’s motion as a

challenge to the district court’s determination that the appeal


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-61196
                                  -2-

is not taken in good faith.     See Baugh v. Taylor, 117 F.3d 197,

202 (5th Cir. 1997).    A dismissal for failure to state a claim is

reviewed de novo.    Black v. Warren, 134 F.3d 732, 734 (5th Cir.

1998).    The complaint should not be dismissed unless it appears

“beyond doubt that the plaintiff can prove no set of facts in

support of his claim which would entitle him to relief.”      Conley

v. Gibson, 355 U.S. 41, 45-46 (1957).

     Mann’s brief is noncompliant with Rule 28(a)(9) because he

fails to provide any argument relative to the issues that he

identifies in his brief.     See FED. R. APP. P. 28(a)(9); Grant v.

Cuellar, 59 F.3d 523, 524 & n.2 (5th Cir. 1995).      Mann’s brief

provides only a restatement of his issues.     See Grant, 59 F.3d at

524 & n.2 (5th Cir. 1995).

     Accordingly, Mann has failed to present a nonfrivolous issue

for appeal.   His motion for IFP is denied, and the appeal is

dismissed as frivolous.    See Baugh, 117 F.3d at 202 n.24; 5TH CIR.

R. 42.2.    The district court’s dismissal of Mann’s complaint and

this court’s dismissal of his appeal count as two strikes under

28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).    We caution Mann that if he accumulates three

strikes, he may no longer proceed IFP in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     MOTION FOR IFP DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.